OPINION
BUSSEY, Judge:
Appellant, Edward Juill Lewis, hereinafter referred to as defendant, was charged and tried in the District Court of Oklahoma County, Case No. CRF-72-150, for the offense of Assault and Battery with a Deadly Weapon with Intent to Kill, he was found guilty of the lesser offense of Assault and Battery with a Dangerous Weapon, his punishment was fixed at one (1) year imprisonment and from said judgment and sentence an appeal has been perfected to this Court.
This cause was lodged in this Court on October 11, 1972. Defendant’s brief was due to be filed by November 14, 1972. However, an extension of time was granted giving defendant until January 15, 1973, to file brief. No brief was filed nor was a further extension for time in which to file brief requested. Thereafter on April 5, 1973, by order of this Court, the cause was Summarily Submitted for opinion in accordance with the rules of this Court. We have consistently held that where the defendant appeals from a judgment of conviction, and no briefs are filed in support of the Petition in Error, this Court will examine the record only for fundamental error. If none appears on record, the judgment and sentence will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856 (1968). We have carefully examined the record and the Petition in Error and find no fundamental error. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BLISS, P. J., concurs.
BRETT, J., concurs in results.